--------------------------------------------------------------------------------

Exhibit 10.3


AMENDMENT AND JOINDER TO CREDIT AGREEMENT


This AMENDMENT AND JOINDER TO CREDIT AGREEMENT (“Amendment and Joinder
Agreement”), dated as of August 31, 2007, is made by and among SELECT, INC., a
Massachusetts corporation, having its chief executive office located at 780
Dedham Street, Canton Massachusetts 02021 (“Select”), and CASTLE PINES CAPITAL
LLC, a Delaware limited liability company (“CPC”). Capitalized terms not defined
herein have the meanings given to them in the Credit Agreement (as defined
herein).


W I T N E S S E T H :


WHEREAS, INX, Inc.(“INX”) is a party to that certain Amended and Restated Credit
Agreement dated as of April 30, 2007, as amended on August 1, 2007 (the “Credit
Agreement”); and


WHEREAS, Select is currently a party to a certain Credit Agreement dated as of
May 10, 2005 with CPC wherein Select granted a security interest in all of its
assets to CPC (the “Existing Select Credit Agreement”); and


WHEREAS, Select, as a result of the acquisition of all of it’s capital stock by
INX, has become a wholly-owned subsidiary of INX; and


WHEREAS, Select desires to become a Reseller under the terms of the Credit
Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:
 
SECTION ONE - Joinder. Select hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to:
 
 
(a)
join the Credit Agreement as a Reseller (with the same effect as if initially
named therein), as indicated by its signature below;

 
 
(b)
be bound by all covenants, agreements, terms, conditions and acknowledgements
attributable to a Reseller in the Credit Agreement; and

 
 
(c)
perform all obligations and duties required of it by the Credit Agreement as a
Reseller.

 
SECTION TWO – Continuation of Security Interest. Furthermore, in connection with
its joinder to the Credit Agreement, Select hereby acknowledges (a) the
continuing validity of that certain financing statement filed by CPC in the
office of the Secretary of State of the State of Massachusetts, bearing
financing statement number 200538855530 in connection with the security interest
granted to CPC pursuant to the terms of the Existing Select Credit Agreement
(the “Select Financing Statement”); (b) acknowledges that the perfection of the
security interest granted to CPC in the Existing Select Credit Agreement by the
Select Financing Statement is intended to continue uninterrupted once Select has
joined the Credit Agreement via this Amendment and Joinder Agreement and (c)
further authorizes CPC to maintain the Select Financing Statement and to file
amendments, modifications and extensions thereto.
 

--------------------------------------------------------------------------------


 
SECTION THREE –Amendments.  The following amendments effective as of the date
hereof, subject to the satisfaction of the conditions set forth in Section Three
hereof:
 
A.  Amendment to Section 2.  Section 2 of the Credit Agreement is amended by
adding the following sentence at the end of Section 2(h)(vii):
 
“Upon agreeing to make an Acquisition Loan hereunder, CPC shall send Reseller a
TS, identifying the terms of each Acquisition Loan.”
 
B.  Amendment to Definitions.  The definition of the term “Reseller” contained
in Section 25 of the Credit Agreement is hereby amended by deleting it in its
entirety and adding the following definition to Section 25:
 
““Reseller” means INX and Select, a Massachusetts corporation and each other
subsidiary of INX that may become party to this Agreement from time to time.”
 
C.  Amendment to Section 2.  Section 2 of the Credit Agreement is amended by
adding the following new subsection (g) “Reseller Agent at the end of the
Section:
 
“(h) Reseller Agent.  Select hereby appoints INX as “Reseller Agent.” Because
the operations and business activities of the Resellers are integrated and
interdependent, at any particular time it is impractical to determine which of
the Resellers will directly receive the proceeds of a Financed Inventory advance
or a Revolving Credit Loan.  Each of the Resellers hereby directs CPC to
disburse the proceeds of each Financed Inventory advance or Revolving Credit
Loan to or at the direction of the Reseller Agent, with such directions to be
subject to approval of CPC in its discretion, and such distribution will, in all
circumstances, be deemed to be made to each of the Resellers.  From time to
time, Reseller Agent shall further distribute the proceeds of Revolving Credit
Loans to a particular Reseller or Resellers, jointly and severally, or direct
the disbursement of the Financed Inventory advance for the account of each
Reseller, and each Reseller represents and warrants that the subsequent receipt
and use of such proceeds by any particular Reseller inures to the economic
benefit directly and indirectly of all other Resellers.  For so long as the Line
of Credit is in effect, each Reseller hereby covenants and agrees, and hereby
grants to the Reseller Agent an absolute and irrevocable power of attorney
coupled with interest, and irrevocably designates, appoints, authorizes and
directs the Reseller Agent to (a) execute and deliver any Borrowing Bases, (b)
certify the financial statements of Reseller, (c) request advances, and execute
and deliver written requests for advances, (d) make any other deliveries
required to be delivered periodically hereunder to CPC, and (e) otherwise take
all other actions otherwise contemplated by this Section, and to act on behalf
of such Reseller for purposes of giving and receiving notices and certificate
ions under this Credit Agreement or any other document related to this Credit
Agreement.  CPC is entitled to rely and act on the instructions of the Reseller
Agent.”
 
SECTION FOUR – Conditions to Effectiveness.  This Amendment shall become
effective as of the date first above written provided:
 
A.  CPC has received counterparts of this Amendment executed by both Resellers
immediately following the acquisition by INX of Select;
 
B. As of the date first above written, no event shall have occurred since August
1, 2007, which has a material adverse effect on the business, assets, revenues,
financial condition or Collateral of INX, the ability of INX to perform its
payment obligations when due or to perform any other material obligation under
the Credit Agreement; or any right, remedy or benefit of CPC under the Credit
Agreement; and
 
C.  CPC has received such other certificates, resolutions, agreements, documents
and information as requested by CPC and its counsel.
 
In addition, the effectiveness of this Amendment is conditioned upon the
continuing accuracy of the representations and warranties set forth in Section
Four hereof.
 

--------------------------------------------------------------------------------


 
SECTION FIVE – Representations and Warranties.  In order to induce CPC to enter
into this Amendment, INX represents and warrants to CPC that (i) the Credit
Agreement, as amended, does remain the legal, valid, enforceable and binding
obligation of each Reseller, (ii) no Default has occurred and is continuing,
(iii) all of the representations and warranties in the Credit Agreement are true
and complete in all material respects on and as of the date hereof as if made on
the date hereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), and (iv)
neither Reseller has any claims, defenses, or offsets against CPC.
 
SECTION SIX – Miscellaneous.  INX waives notice of CPC’s acceptance of this
addendum.  All other terms and provisions of the Credit Agreement, to the extent
not inconsistent with the foregoing, are ratified and remain unchanged and in
full force and effect.
 
SECTION SEVEN – Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION EIGHT – Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Colorado (without giving
effect to any provisions thereof relating to conflicts of law).
 
THIS AMENDMENT AND JOINDER AGREEMENT AND THE CREDIT AGREEMENT CONTAIN BINDING
ARBITRATION, JURY WAIVER AND PUNITIVE DAMAGE WAIVER PROVISIONS.


(Signature Page(s) to Follow)



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has caused this Amendment and
Joinder Agreement to be duly executed and delivered by its proper and duly
authorized officer as of the date set forth below.


Dated:
August 31, 2007




 
INX, INC.
 
RESELLER

 

 
/s/ James H. Long
 
James H. Long
 
Chairman & Chief Executive Officer




 
SELECT, INC.
 
RESELLER

 

 
/s/ Mark Hilz
 
Mark Hilz
 
President

 
ACKNOWLEDGED AND AGREED TO:
 
CASTLE PINES CAPITAL LLC
 
By:/s/ John Schmidt
Name: John Schmidt
Title: Managing Partner

 
 

--------------------------------------------------------------------------------